U.S. Securities and Exchange Commission Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ending March 31, 2010 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number000-31959 NUCLEAR SOLUTIONS, INC. (Name of Small Business Issuer in its Charter) NEVADA 88-0433815 (State of Incorporation) (IRS Employer identification No.) 5505 Connecticut Ave NW, Suite 191 Washington, DC (Address of principal executive offices) (Zip Code) Issuer's telephone number, (202) 787-1951 Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [] No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definitions of “accelerated filer and large accelerated filer in Rule 12b-2 of the Exchange Act. (Check one):Large accelerated filer [ ], Accelerated filer [ ], Non-accelerated filer [ ], Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes [ ]No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. As of May 10, 2010 we had 97,890,981 shares of common stock issued and outstanding. Contents Page No. Part I – Financial Information 3 Item 1.Financial Statements 4 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3.Quantitative and Qualitative Disclosures About Market Risk 14 Item 4T.Controls and Procedures 14 Part II – Other Information 16 Item 1.Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3.Defaults Upon Senior Securities 16 Item 4.Removed and Reserved 16 Item 5.Other Information 16 Item 6.Exhibits 16 Signatures 17 2 PART I-FINANCIAL INFORMATION Item 1. Financial Statements NUCLEAR SOLUTIONS, INC. AND SUBSIDIARY INDEX TO FINANCIAL STATEMENTS Page Condensed Consolidated Balance Sheets as of March 31, 2010 (Unaudited) and December 31, 2009 4 Condensed Consolidated Statements of Operations for the three months ended March 31, 2010 and 2009 (Unaudited) 5 Condensed Consolidated Statements of Stockholders’ Equity Year ended December 31, 2009 and the three months ended March 31, 2010 (Unaudited) 6 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2010 and 2009 (Unaudited) 7 Notes to Condensed Consolidated Financial Statements (Unaudited) 8-11 3 NUCLEAR SOLUTIONS ,INC AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, (unaudited) ASSETS Current assets: Cash $ $ Notes receivable Accrued interest Prepaid expenses Total current assets Property and equipment, net of accumulated depreciationof$6,592 and $5,698 as of March 31, 2010 and December 31, 2009, respectively Total assets $ $ LIABILITIES AND DEFICIT Current liabilities: Accounts payable and accrued expenses $ $ Accrued executive compensation Notes Payable - related parties - Convertible notes payable Total current liabilities Common stock subscriptionliability - Total liabilities Commitments and contingencies Deficit Preferred stock, $0.0001 par value; 10,000,000 sharesauthorized, no shares issued and outstanding - - Common stock, $0.0001 par value; 100,000,000shares authorized,97,890,981 issuedand outstanding, as of March 31, 2010 and December 31, 2009 Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Non controlling Interest Total deficit ) ) Total liabilities and deficiency $ $ The accompanying notes are an integral part of the unaudited condensed consolidated financial statements. 4 NUCLEAR SOLUTIONS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF LOSSES (unaudited) For the Three Months Ended March 31, Revenue $
